t c summary opinion united_states tax_court melanie l thomas-kozak petitioner v commissioner of internal revenue respondent docket no 802-12s filed date norman d mckellar for petitioner john r bampfield and william w kiessling for respondent summary opinion gale judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s and federal_income_tax of dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure respectively after concessions the issues for decision are whether petitioner is entitled to a deduction for medical_expenses for in an amount greater than that allowed by respondent whether petitioner is entitled to a charitable_contribution_deduction for in an amount greater than that allowed by respondent the notice_of_deficiency disallowed deductions for all but dollar_figure for each year of the dollar_figure and dollar_figure of expenses petitioner reported on her and schedules a itemized_deductions respectively for job expenses and certain miscellaneous deductions lines these claimed amounts included tax preparation fees of dollar_figure and depreciation of dollar_figure for and a deduction for other of dollar_figure for petitioner has not addressed any of these three items and we accordingly deem her to have conceded them to the extent they exceed the dollar_figure respondent allowed for each year the notice_of_deficiency also determined that petitioner’s filing_status for each year at issue was married_filing_separately rather than single as claimed on her and returns as petitioner has not addressed this issue it is likewise deemed conceded whether petitioner is entitled to deductions for unreimbursed employee business_expenses for and in amounts greater than those allowed by respondent whether petitioner is entitled to a deduction for moving_expenses for and whether petitioner is liable for accuracy-related_penalties for and background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in tennessee starting in date and continuing through the end of petitioner worked as a mechanical engineer for suncoke energy a division of sunoco inc sunoco during and petitioner maintained a residence outside knoxville tennessee during she commuted from that residence to a sunoco office in knoxville but in her work responsibilities often required her to travel to other jobsites principally a jobsite in the st louis missouri area sunoco had a written policy for reimbursing employees for their work- related expenses for the years at issue sunoco’s reimbursement policy had provisions covering among other things business travel membership in professional and other organizations clothing needed for weather or safety conditions and meals with persons having business relationships with the company the policy’s provisions covering lodging_expenses provided that sunoco would not reimburse multiple hotel expenses on the same night stay for a single individual in more than one location the policy’s provisions covering expenses relating to an employee’s profession provided that e xpenses associated with membership in professional business civic and trade organizations can be reimbursed at sunoco’s discretion they also provided that sunoco will provide reimbursement for authorized subscriptions to periodicals and technical or scientific publications serving a business_purpose at sunoco’s discretion sunoco provided petitioner with an american express credit card corporate card to use in paying business_expenses the sunoco reimbursement policy required that the corporate card be used whenever possible for all business_expenses incurred by an employee including meals petitioner filed timely federal_income_tax returns for and on her return she reported adjusted_gross_income of dollar_figure and claimed deductions for medical_expenses of dollar_figure and unreimbursed employee business_expenses of dollar_figure on her return she reported adjusted_gross_income of dollar_figure and claimed a deduction of dollar_figure for moving_expenses a deduction of dollar_figure for charitable_contributions and a deduction for dollar_figure of unreimbursed employee business_expenses on her and tax returns she reported a knoxville area post office box as her address respondent subsequently mailed to petitioner a notice_of_deficiency with respect to her and taxable years the notice disallowed schedule a deductions that petitioner claimed for medical_expenses for the charitable_contribution_deduction for and miscellaneous deductions including the deductions for unreimbursed employee business_expenses for both years as well as the moving_expense_deduction for the notice determined that petitioner was liable for accuracy-related_penalties for both years petitioner filed a timely petition with the court seeking redetermination of the deficiencies discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 deductions are a matter of legislative grace and the burden of showing entitlement to a claimed deduction is on the taxpayer rule a 503_us_79 medical_expenses petitioner claimed a deduction for medical_expenses of dollar_figure for respondent allowed dollar_figure of that amount in the notice_of_deficiency and conceded an additional dollar_figure at trial leaving dollar_figure in dispute of the disputed amount petitioner has addressed only a dollar_figure expenditure for a bicycle and related accessories while respondent concedes that petitioner spent dollar_figure for a bicycle and related accessories he contends that the expenditure does not qualify as a medical expense petitioner testified that her physician determined that she had excessive adrenaline in her body and recommended that she exercise to alleviate the condition she conceded that her physician did not recommend any particular method of exercise but testified that the bicycle could be set up on a stand in a hotel room and therefore provided a convenient means of exercising during her travels petitioner has not claimed or shown entitlement to any shift in the burden_of_proof pursuant to sec_7491 sec_213 as in effect for provided a deduction for expenditures_for medical_care of the taxpayer not_compensated_for_by_insurance_or_otherwise that exceed of adjusted_gross_income medical_care is defined in sec_213 to include expenditures_for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_213 carves out a limited exception to the general_rule in sec_262 that prohibits the deduction of personal living or family_expenses 62_tc_813 sec_1_213-1 income_tax regs provides that medical_care deductions will be confined strictly to expenses_incurred primarily for the prevention or alleviation of a physical or mental defect or illness these expenditures must satisfy a but for test the taxpayer must show that the expenditure was an essential element of the treatment and that it would not have been incurred for nonmedical reasons jacobs v commissioner t c pincite inquiries of this nature are primarily factual id citing 12_tc_580 aff’d per curiam 183_f2d_579 6th cir the adjusted_gross_income floor was raised to for taxable years beginning after date see patient protection and affordable_care_act pub_l_no sec_9013 sec_124 stat pincite even accepting arguendo petitioner’s contention that she had an excessive adrenaline condition she has not shown that bicycle exercise was essential to the treatment of that condition indeed she conceded that her physician’s recommendation was for more exercise generally rather than bicycle riding specifically she did not produce evidence indicating that she could not engage in other methods of exercise given the inherent recreational uses of a bicycle we conclude that petitioner has not shown that the bicycle would not have been purchased but for her medical_condition instead we conclude that the expenditure was only beneficial to her health generally and therefore does not qualify as medical_care see 690_f2d_68 6th cir finding physician-recommended dance lessons to alleviate arthritic pains and nervous tensions not medical_care aff’g tcmemo_1980_215 33_tc_62 finding physician-recommended dance lessons not medical_care peacock v commissioner tcmemo_1978_30 37_tcm_177 finding gym membership expense not medical_care where physician recommended exercise we therefore conclude that petitioner is not entitled to deduct medical_expenses for in excess of those allowed by respondent charitable_contributions petitioner claimed a deduction for charitable_contributions of dollar_figure for respondent disallowed the entire deduction in the notice_of_deficiency but conceded dollar_figure at trial leaving dollar_figure in dispute petitioner argues that this amount relates to her volunteer work on a habitat for humanity project she testified that dollar_figure pertained to vehicle expenses_incurred in driving between st louis and knoxville on multiple occasions to work on the project she calculated her vehicle expenses using the 14-cent standard mileage rate under sec_170 she testified that the remaining dollar_figure in dispute pertained to the cost of meals that she purchased for other participants on this project sec_170 allows a deduction for charitable_contributions made during the taxable_year if verified under regulations prescribed by the secretary the contributions must be to or for_the_use_of a qualifying_organization sec_170 sec_1_170a-1 income_tax regs prohibits deductions for charitable_contributions of services but allows deductions for unreimbursed expenditures made incident to the rendition of services expenditures of this nature under dollar_figure must be substantiated with written records that substantially comply with the requirements of sec_1_170a-13 income_tax regs see 136_tc_515 these documents must be reliable evidence of the claimed expenses such as check copies bank account statements and credit card statements see id pincite such expenditures of dollar_figure or more must also be substantiated with a contemporaneous written_statement from the donee organization containing among other things a description of the services that the taxpayer provided see id pincite sec_1_170a-13 income_tax regs petitioner offered no documentation that would satisfy the foregoing requirements she offered only a spreadsheet that lists the amounts of the vehicle and meal expense deductions claimed which she concedes she created when preparing her return she did not produce any receipts or other written records that would tend to corroborate that she made the trips in her vehicle as claimed or purchased the meals without additional corroboration the noncontemporaneous spreadsheet is not reliable evidence of her claimed expense deductions additionally she did not produce a written_statement from habitat for humanity regarding the services she provided to substantiate her vehicle expense which exceeded dollar_figure having failed to satisfy the substantiation requirements of sec_1_170a-13 income_tax regs she is not entitled to a charitable_contribution_deduction for either the vehicle expenses or the costs of meals we therefore conclude that petitioner has not shown entitlement to any charitable_contribution_deduction for in excess of that allowed by respondent employee business_expenses overview petitioner claimed deductions for dollar_figure and dollar_figure of unreimbursed employee business_expenses for and respectively as detailed in the form sec_2106 employee business_expenses attached to her returns the expenses reported consisted of vehicle expenses travel_expenses while away_from_home_overnight other employee business_expenses meals and entertainment_expenses and in the case of only transportation_expenses respondent disallowed deductions for all of these expenses for each of the years at trial respondent conceded dollar_figure and dollar_figure of these expenses for and respectively leaving dollar_figure and dollar_figure in dispute respectively sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business including even if petitioner had substantiated her meal purchases they would be more accurately characterized as nondeductible gifts to petitioner’s covolunteers rather than meals necessarily incurred by petitioner while performing donated services see cavalaris v commissioner tcmemo_1996_308 wl at expenses paid_or_incurred as an employee 79_tc_1 the taxpayer cannot deduct such expenses however to the extent the taxpayer is entitled to reimbursement from the employer for an expenditure related to the taxpayer’s status as an employee see id pincite spielbauer v commissioner tcmemo_1998_80 wl at stating that ordinary and necessary educational expenses deductible to the extent they exceeded the amount that taxpayer was entitled to be reimbursed from employer deductions for such expenses belong to the employer see 56_tc_936 aff’d without published opinion 456_f2d_1335 2d cir the taxpayer bears the burden of proving that the taxpayer was not entitled to reimbursement from the employer for such expenses see 59_tc_696 the taxpayer can prove that he was not entitled to reimbursement by for example showing that he was expected to bear these costs see id dunkelberger v commissioner tcmemo_1992_723 wl at finding that management team expected taxpayer to bear expense of business lunches with vendors where the taxpayer’s employer has a reimbursement policy that covers the expenses the taxpayer must show that he sought reimbursement from his employer for the expenses 788_f2d_1406 9th cir aff’g tcmemo_1984_533 where a taxpayer establishes that he paid_or_incurred a deductible expense but does not establish the amount of the deduction to which he may be entitled we may in certain circumstances estimate the amount allowable see 39_f2d_540 2d cir 85_tc_731 but for expenses subject_to the more stringent substantiation requirements of sec_274 the cohan_rule may not be used see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date vehicle expenses petitioner has not addressed the dollar_figure of vehicle expenses for which she claimed a deduction for we accordingly find that she has conceded them and sustain respondent’s disallowance thereof see rule b petitioner claimed a deduction for vehicle expenses of dollar_figure for all of which respondent disallowed petitioner testified that she incurred these expenses in connection with round trip travel between various sunoco jobsites and her knoxville residence she testified that sunoco would reimburse her for these round trips only if they occurred at times that sunoco designated for traveling home typically every other weekend according to petitioner however her responsibilities at these jobsites which involved checking on safety conditions when most workers were not on the site often required her to work on weekends consequently some of her trips home would occur at times other than the designated weekend times and thus were ineligible for reimbursement according to petitioner she testified that the vehicle expenses she claimed arose from such travel as substantiation for this travel petitioner produced a spreadsheet that she conceded she created when preparing her return an employee may be entitled to deduct as a business_expense the cost of travel between her residence and a temporary jobsite see sec_162 mitchell v commissioner tcmemo_1999_283 wl at however business use of a passenger_automobile is subject_to the substantiation requirements of sec_274 because such a vehicle is listed_property as defined in sec_280f for such automobile expenses a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expenditure the mileage for each business use of the automobile the date of the business use and the business_purpose of the use see sec_1_274-5t c temporary income_tax regs fed reg date petitioner has not satisfied the substantiation requirements of sec_274 the spreadsheet and petitioner’s testimony regarding the vehicle expenses are not sufficient to establish each element above petitioner did not produce any documentary_evidence that would tend to corroborate the spreadsheet entries or offer testimony regarding what she relied upon to create the entries even aside from her failure to satisfy sec_274 petitioner has not corroborated her testimony that sunoco’s reimbursement policy for trips home was confined to weekend travel sunoco’s written reimbursement policy for automobile use contained no such provision and petitioner has not produced correspondence with or testimony from a supervisor that would corroborate this feature of sunoco’s reimbursement policy see kessler v commissioner tcmemo_1985_254 49_tcm_1565 n noting that taxpayer called his supervisor as witness we conclude that petitioner has failed to show she was not entitled to reimbursement of these vehicle expenses because petitioner has not satisfied the substantiation requirements of sec_274 or shown that she was not entitled to reimbursement we sustain respondent’s disallowance of the vehicle expense deductions she claimed for travel_expenses while away_from_home_overnight petitioner reported dollar_figure of unreimbursed employee business_expenses for travel while away_from_home_overnight on line of her form_2106 all of which respondent disallowed to substantiate these expenses petitioner produced a spreadsheet that she conceded she created when preparing her return as well as receipts corresponding to the spreadsheet entries as indicated by the proffered receipts approximately dollar_figure of the disputed amount is for hotel lodging in various cities petitioner testified that sunoco’s reimbursement policy provided reimbursement for only one lodging expense per night and that she often incurred two lodging_expenses for a given evening when sunoco required her to travel from one jobsite to another on short notice while sunoco’s reimbursement policy tends to corroborate petitioner’s claim we nonetheless reject the claimed deduction for lodging_expenses for because as noted previously the policy stated that sunoco would not reimburse multiple hotel expenses on the same night stay for a single individual in more than one location petitioner did not provide any corroborating evidence that she paid for a hotel room in more than one location on the same evening at any time in she did not provide for example receipts for hotel charges from two hotels for the same evening or correspondence with sunoco management regarding these expenses thus she has not provided competent evidence that any of the overnight lodging_expenses she claimed for would trigger the exclusion from reimbursement under sunoco’s reimbursement policy we decline to accept petitioner’s self- serving testimony without additional corroboration see 87_tc_74 consequently we conclude that petitioner has failed to show that she was not eligible for reimbursement for these expenses see lucas v commissioner t c pincite fountain v commissioner t c pincite as indicated by the proffered receipts an additional dollar_figure of the disputed amount is for round trip airfare between knoxville and cleveland ohio petitioner offers no explanation as to why if this flight was taken in connection with her duties at sunoco she was not reimbursed for it given that sunoco’s policy provided for such reimbursement in the absence of further evidence we reject petitioner’s claim see lucas v commissioner t c pincite fountain v commissioner t c pincite the remaining receipts consist of a dollar_figure expense at a newsstand for magazines and a dollar_figure expense for a passport photograph the magazines are a nondeductible personal_expense as is the passport-related expense see baratelle v commissioner tcmemo_2000_359 wl at in sum we conclude that petitioner has not shown entitlement to a deduction for any of the dollar_figure of expenses claimed for overnight travel for accordingly we sustain respondent’s disallowance of these expenses petitioner reported dollar_figure of unreimbursed employee business_expenses for travel while away_from_home_overnight on line of her form_2106 and an additional dollar_figure on line purportedly for local transportation respondent but see payne v commissioner tcmemo_1986_93 51_tcm_579 concluding on the facts of that case that a passport fee is a deductible business_expense although petitioner reported dollar_figure on line of the form_2106 as expenses for parking fees tolls and transportation an examination of her supporting receipts reveals that the expenditures were all related to travel while away from home this figure includes a total of dollar_figure from hotel invoices for lodging parking and internet service that will be considered with the associated lodging_expenses disallowed all of the foregoing as substantiation petitioner produced spreadsheets she concedes she created when preparing her return and receipts corresponding to the spreadsheet entries our analysis for petitioner’s travel expense deduction claims is similar to that for approximately dollar_figure of the receipts are for hotel lodging and associated expenses such as hotel parking and internet service in various cities petitioner offered the same explanation for sunoco’s not reimbursing her for these lodging_expenses as she offered for her lodging_expenses that is that sunoco reimbursed her for only one lodging expense per night here again however the lodging expense receipts that petitioner proffered fail to demonstrate any instance where she incurred two lodging_expenses for the same night she did not produce other evidence to corroborate her explanation such as correspondence with sunoco management about these expenses consequently we find that petitioner has failed to show that she was not eligible for reimbursement for the dollar_figure of lodging_expenses for which she claimed a deduction for see lucas v commissioner t c pincite fountain v commissioner t c pincite the remaining travel_expenses for which petitioner claimed a deduction consist of dollar_figure for a rental car used in montreal which petitioner contends was the receipts total dollar_figure a difference we treat as de_minimis the location of a sunoco jobsite and dollar_figure for a rental car originating in knoxville that petitioner contends was for trip to a sunoco facility in new albany indiana in contrast to her testimony regarding the lodging_expenses petitioner offers no explanation as to why sunoco would not reimburse for rental cars used in these circumstances sunoco’s written reimbursement policy provided for such reimbursement in the absence of additional evidence we conclude that petitioner has not shown that she was not entitled to reimbursement see lucas v commissioner t c pincite fountain v commissioner t c pincite with respect to the remaining dollar_figure for which petitioner claimed a transportation expense deduction the substantiating receipts show expenditures that are properly characterized as expenses for overnight travel a dollar_figure car rental from march in wichita kansas a dollar_figure parking fee at the knoxville airport on march and a dollar_figure highway toll in illinois on september given the date overlap between the wichita car rental and the knoxville airport parking fee we infer that petitioner flew from knoxville to wichita on march and returned march accepting petitioner’s testimony that wichita was one of the sunoco jobsites to which she was assigned we conclude that the march travel to wichita was work related here again however petitioner offered no explanation for sunoco’s not reimbursing her for any of the foregoing expenses even though sunoco’s written reimbursement policy provided for it we therefore sustain respondent’s disallowance of these expenses see lucas v commissioner t c pincite fountain v commissioner t c pincite we accordingly sustain respondent’s disallowance of the dollar_figure and dollar_figure for which petitioner claimed deductions as overnight travel and local transportation_expenses respectively for other employee business_expenses petitioner reported dollar_figure on line of her form_2106 for other employee business_expenses the notice_of_deficiency disallowed the deduction for the expenses in full but respondent conceded dollar_figure of the expenses at trial leaving dollar_figure of the expenses in dispute petitioner testified that dollar_figure of the disputed amount pertained to steel- reinforced metatarsal boots that sunoco required all personnel to wear on jobsites she produced a receipt to substantiate the purchase but the receipt indicates that the dollar_figure claimed was split between a boots purchase of dollar_figure and a coveralls purchase of dollar_figure allocating the sales_tax proportionally petitioner testified that the steel reinforcement in the boots ran above the ankle and that the boots were required for safety on jobsites she testified that she requested reimbursement from sunoco but was denied it because the company believed reimbursing her would require it to reimburse all contractors at its jobsites as well sunoco’s reimbursement policy however stated that the cost of work-related clothing needed for weather safety conditions was reimbursable the cost of clothing is deductible as an employee_business_expense only if the clothing is required for the taxpayer’s employment unsuitable for general wear and not worn for personal_use kinney v commissioner tcmemo_2008_ wl at citing 74_tc_1266 and 30_tc_757 the clothing must be unsuitable for use outside of the taxpayer’s work environment and not actually used outside of that environment see kinney v commissioner wl at we are satisfied that petitioner has shown entitlement to deduct the cost of the boots we readily accept the boots’ safety purpose and their required use on job sites as plausible it is clear the boots are not suitable for other purposes and we accept petitioner’s plausible testimony that sunoco refused reimbursement out of concern that it not incur an obligation to purchase similar boots for others notwithstanding the formal terms of sunoco’s reimbursement policy for safety- related clothing we therefore conclude that petitioner has shown entitlement to a deduction for an other employee_business_expense of dollar_figure for the boots as for the coveralls petitioner testified that they were fire-retardant clothing that she needed for work on jobsites but the receipt does not indicate that the coveralls were fire retardant in contrast to her testimony regarding the boots petitioner has not shown that the coveralls were unsuitable for general wear and not worn for personal_use see id she also failed to address whether she was entitled to reimbursement for the coveralls see lucas v commissioner t c pincite fountain v commissioner t c pincite accordingly petitioner has not shown entitlement to an employee_business_expense deduction for the coveralls petitioner has not addressed the remaining dollar_figure of other employee business_expenses for which she claimed a deduction for we accordingly find that she has conceded them we conclude that petitioner is not entitled to claim a deduction for other employee business_expenses for in excess of the amount allowed by respondent plus the dollar_figure expense for boots that we have concluded petitioner is entitled to deduct petitioner reported dollar_figure on line of her form_2106 for other employee business_expenses the notice_of_deficiency disallowed them in full but respondent conceded dollar_figure of them at trial leaving dollar_figure in dispute petitioner testified that dollar_figure of the disputed amount pertained to fire-retardant clothing and a special safety harness that she needed for work on jobsites while petitioner produced receipts for these items totaling dollar_figure she offered no testimony concerning any refusal by sunoco to reimburse her for the expenditures the receipts in question show purchases of clothing including shoes a jacket and coveralls totaling dollar_figure but do not indicate that any of the clothing was fire retardant as with the coveralls expense she reported for petitioner has not shown that this clothing was unsuitable for general wear and not worn for personal_use see kinney v commissioner wl at additionally petitioner has not addressed whether she was entitled to reimbursement for the clothing see lucas v commissioner t c pincite fountain v commissioner t c pincite accordingly petitioner has not shown entitlement to deduct the clothing purchases as for the safety harness the receipts do not show such a purchase as best we can tell the harness could be represented by only two receipts of purchases of unspecified items from w w granger totaling dollar_figure one for dollar_figure and one for dollar_figure even if we were to accord petitioner the benefit of the doubt on her substantiation given the apparent safety purpose served by the harness--which would bring it within the clear terms of sunoco’s reimbursement policy--her failure to explain the circumstances of sunoco’s not reimbursing her persuades us that she has failed to show that she did not receive reimbursement see lucas v commissioner t c pincite fountain v commissioner t c pincite petitioner testified that dollar_figure of the disputed other employee business_expenses pertained to membership fees for the american welding society and the american society of mechanical engineers and an american society of mechanical engineers publication she produced receipts to substantiate these expenditures petitioner testified that sunoco did not reimburse her given that sunoco retained discretion as to whether it would reimburse the foregoing expenses we are satisfied on this record that petitioner was not as noted previously sunoco’s reimbursement policy provided that e xpenses associated with membership in professional business civic and trade organizations can be reimbursed at sunoco’s discretion sunoco’s reimbursement policy also provided that sunoco will provide reimbursement continued reimbursed and the business_purpose is apparent we therefore conclude that petitioner has shown entitlement to a deduction for dollar_figure of other employee business_expenses beyond those respondent allowed the other employee business_expenses in dispute also include dollar_figure petitioner spent for tickets to bristol motor speedway petitioner testified that she used the tickets to take her supervisor to the races for comradery and conceded that she had not sought reimbursement from sunoco expenditures_for sporting event tickets or drinks merely to foster camaraderie among coworkers lack a business_purpose under sec_162 see finney v commissioner tcmemo_1980_23 39_tcm_938 brenner v commissioner tcmemo_1967_239 26_tcm_1210 unless possibly the purpose is to facilitate acquaintances with new coworkers a contention not made here see 758_f2d_211 7th cir aff’g 80_tc_1073 we therefore sustain respondent’s disallowance of a deduction for this expenditure continued for authorized subscriptions to periodicals and technical or scientific publications serving a business_purpose at sunoco’s discretion expenses of this nature are properly reported as meals and entertainment_expenses on form_2106 line petitioner treated other bristol motor speedway ticket expenses as meals and entertainment_expenses discussed infra also included in the disputed other employee business_expenses is a dollar_figure expense for a power adapter that petitioner testified she needed to power her laptop computer when a power outlet was unavailable at jobsites however the receipt substantiating the purchase of the power adapter is dated date indicating that this expense would be deductible for if at all see sec_1_461-1 income_tax regs in any event as petitioner has not addressed whether she was eligible for reimbursement or sought it she has not shown entitlement to this deduction for either year see fountain v commissioner t c pincite finally although petitioner produced two receipts indicating that she made expenditures totaling dollar_figure for business services at a ups store and a 16gb sdcard she did not offer any testimony or other evidence to support their business_purpose we accordingly deem them conceded this leaves dollar_figure of disputed other employee business_expenses that petitioner has not addressed we accordingly deem them conceded the record is silent as to whether the laptop was petitioner’s or sunoco’s property we conclude that petitioner has shown entitlement to deduct an additional dollar_figure in other employee business_expenses for beyond the amount allowed by respondent meals and entertainment_expenses petitioner reported dollar_figure and dollar_figure for meals and entertainment_expenses on line of her and form sec_2106 respectively all of which respondent disallowed as substantiation petitioner produced spreadsheets that she created when preparing her returns and receipts covering dollar_figure of meals and entertainment_expenses for and dollar_figure for petitioner produced receipts totaling dollar_figure for meal expenses for and receipts totaling dollar_figure for meal expenses for the remaining dollar_figure and dollar_figure of receipts for and respectively were for bristol motor speedway tickets meals and entertainment_expenses are subject_to a limitation prescribed by sec_274 they are also subject_to the substantiation requirements of sec_274 see sec_1_274-5t and c temporary income_tax regs fed reg date a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement several elements including the business_purpose of the meal and the business relationship between the meal attendees and the taxpayer as with other employee business_expenses the taxpayer must also show that he was not entitled to reimbursement for them see fountain v commissioner t c pincite sunoco’s written reimbursement policy provided with respect to business meals that the expenses would be reimbursed if incurred in connection with meeting persons having a business relationship with the company the policy also required that the corporate card be used to pay for business meals whenever possible petitioner testified that the unreimbursed meal expenses for which she claimed deductions arose from after-hours working dinners with contractors hired by sunoco with whom petitioner worked according to petitioner sunoco encouraged her to facilitate these after-hours meals with the contractors to expedite project completion petitioner testified that she submitted reimbursement requests to sunoco and they were denied which she attributed to a sunoco policy prohibiting reimbursement for meals provided to contractors to whom sunoco was paying a per_diem the difficulty with petitioner’s contention is that only of the meal receipts for and of the meal receipts for conform with her after hours description and the reimbursement policy requirement that they be charged on the corporate card which was an american express card that is only eight of the receipts petitioner proffered to substantiate her meal expenses establish that the charges were on an american express card at an after hours time the remaining and receipts for and respectively establish that they were not charged on an american express card or incurred after hours since the eight receipts evidencing after hours american express-charged meals corroborate petitioner’s testimony we conclude that she has satisfied the sec_274 substantiation requirements for these expenses the meal expenses on the three such receipts for total dollar_figure and the meal expenses on the five for total dollar_figure we also accept petitioner’s explanation for sunoco’s not reimbursing her for these meals as she could well have been unaware which contractors were receiving per_diem payments from sunoco we accordingly find the bulk of these receipts demonstrates that the meals were charged on a credit card other than american express while a few do not indicate whether a credit card was used for payment the fact that petitioner did not charge the bulk of these meals on the corporate card as required by sunoco’s reimbursement policy independently supports an inference that the meals were personal moreover in instances the payor on the receipt was not petitioner but david kozak presumably her spouse at the time further suggesting that these meals were personal the bulk of the receipts establishes that the meals occurred during business hours in a few instances the receipts do not establish the time of the meal that petitioner is entitled to deduct additional employee business_expenses beyond those allowed by respondent of of dollar_figure and dollar_figure for and respectively as for the remaining meal receipts for each year petitioner has not produced sufficient evidence to corroborate her own statement regarding the business_purpose of these meals that is that they were after-hours working dinners indeed most of the receipts contradict petitioner’s testimony consequently she has not satisfied the substantiation requirements of sec_274 for any of them with regard to the bristol motor speedway tickets although petitioner produced receipts documenting the purchases of dollar_figure and dollar_figure for and respectively she did not address them and accordingly she is not entitled to deductions for any portions of them as employee business_expenses moving_expenses petitioner claimed a moving_expense_deduction of dollar_figure on her tax_return which was disallowed in the notice_of_deficiency petitioner reported another purchase of such tickets for dollar_figure as an other employee_business_expense on line of her form_2106 we considered that claim previously to substantiate her claim petitioner produced receipts totaling dollar_figure as follows dollar_figure for three months of lodging at an extended stay facility near st louis for april may and date dollar_figure for two separate hotel stays in st louis each for a few evenings in date dollar_figure for three months of storage unit fees for a unit near her knoxville residence and dollar_figure for a car rental from april to april petitioner testified that sunoco transferred her to a st louis jobsite in date to work on a project and that st louis was her base of operations for the remainder of she testified that she anticipated returning to knoxville once the st louis project was complete sec_217 allows a taxpayer to deduct moving_expenses that arise in connection with the commencement of work by the taxpayer as an employee at a new principal_place_of_work the taxpayer must show that his employment at the new principal_place_of_work was permanent or indefinite rather than temporary see 497_f2d_382 6th cir we treat petitioner as having conceded her moving_expense_deduction to the extent it exceeded dollar_figure petitioner reported the april may and july extended stay charges as moving_expenses but included some of the june august and september charges from the same facility in her unreimbursed travel_expenses while away_from_home_overnight aff’g tcmemo_1973_132 54_tc_1273 davis v commissioner tcmemo_1979_47 38_tcm_189 under sec_217 moving_expenses are defined as a taxpayer’s reasonable expenses of moving his belongings from his former residence to his new residence and of traveling including lodging from his former residence to his new residence_moving_expenses do not include the cost of lodging at the new principal_place_of_work see work v commissioner tcmemo_2005_259 wl at explaining that the omnibus_budget_reconciliation_act_of_1993 pub_l_no sec a stat pincite removed all allowances for temporary lodging the evidence in the record shows that st louis was not a permanent or indefinite place of employment for petitioner she conceded in her testimony that she planned to return to knoxville once the st louis project was finished indicating the temporary nature of the assignment moreover petitioner reported a knoxville post office box as her address on her timely tax_return indicating that she anticipated returning to knoxville or actually had done so when she filed her return in in addition none of the expenses petitioner substantiated qualify as moving_expenses under sec_217 as for the lodging charges she cannot deduct such charges at the new location as moving_expenses see id wl at she failed to show that the property she stored near her knoxville residence was actually moved to st louis see id at the fact that the car rental was for two weeks indicates that petitioner used the rental car for purposes other than moving her belongings between knoxville and st louis because petitioner has not shown that her employment in st louis was permanent or indefinite and because none of the expenses petitioner substantiated qualify as moving_expenses under sec_217 we sustain respondent's disallowance of petitioner’s moving_expense_deduction accuracy-related_penalties respondent determined accuracy-related_penalties under sec_6662 for and respondent argues that petitioner is liable for these penalties because of negligence and a substantial_understatement_of_income_tax see sec_6662 and petitioner disputes her liability for the penalties sec_6662 and b and imposes a penalty equal to of an underpayment_of_tax required to be shown on a return that is attributable to a substantial_understatement_of_income_tax or to negligence an underpayment_of_tax for this purpose is defined as the excess of the amount of income_tax imposed over the sum of the amount of tax shown as the tax by the taxpayer on his return and any_tax previously assessed or collected without assessment less any rebate sec_6664 an understatement is the excess of the amount of tax required to be shown on a return over the amount of tax_shown_on_the_return less any rebate sec_6662 an understatement is substantial when it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 for purposes of the accuracy-related_penalty negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6662 negligence includes any failure to exercise ordinary and reasonable care in the preparation of a tax_return or any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs however no penalty is imposed with respect to any portion of an underpayment if the taxpayer acted with reasonable_cause and in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith id negligence or disregard of rules and regulations petitioner had reasonable_cause with respect to the portion of her underpayment attributable to her dollar_figure medical_expense_deduction claim for the bicycle and related accessories respondent conceded that petitioner purchased them we found her testimony regarding her physician’s recommendation credible and her belief that she could deduct them as a medical expense was reasonable in the circumstances accordingly petitioner is not liable for an accuracy-related_penalty on the portion of her underpayment attributable to that deduction regarding the other deductions for expenses for which we sustained the disallowance petitioner did not even defend almost dollar_figure of them that is she offered no argument or substantiation whatsoever these expenses amount to approximately of the dollar_figure of deductions for expenses that respondent disallowed for in the notice_of_deficiency her negligence with respect to these deductions is patent as for the remaining dollar_figure for which petitioner offered some documentation or testimony her evidence fell woefully short of establishing entitlement to the deductions claimed as our previous discussion indicates this means that petitioner could not substantiate approximately dollar_figure of the deductions she claimed for and had no support whatsoever for approximately dollar_figure of them given the size of these figures in relation to her income we conclude that petitioner failed to exercise reasonable care in preparing her return and failed to keep adequate substantiation imposition of a section this amount consists of the unaddressed tax preparation fees and depreciation see supra note and the unaddressed medical_expenses vehicle expenses and other employee business_expenses this amount consists of the expenses on schedule a for which a deduction was disallowed see supra note and the medical_expenses for which a deduction was disallowed this amount consists of the expenses for lodging coveralls airfare magazines and meals and passport-related expenses a penalty on the basis of negligence with respect to the underpayment is therefore warranted with respect to the deductions for which we have sustained disallowance we similarly conclude that petitioner was negligent in claiming them petitioner’s claims of a moving_expense_deduction and a deduction for an unreimbursed employee_business_expense for bristol motor speedway tickets evince a failure to exercise reasonable care in the preparation of her tax_return a reasonable person would have ascertained that deductions for the purported moving_expenses and the speedway tickets were well outside the bounds of sec_217 and sec_162 respectively and would not have claimed them for the remaining disallowed deductions petitioner failed to make a reasonable attempt to comply with substantiation requirements she offered no substantiation or even explanation for approximately dollar_figure of the expenses for which she claimed deductions or approximately of the expenses for which this amount consists of the unaddressed other expense see supra note and the unaddressed moving_expenses and other employee business_expenses she claimed deductions that respondent disallowed for for the remainder her substantiation was sorely lacking as discussed previously given the size of the these figures in relation to her income we conclude that petitioner failed to exercise reasonable care in preparing her return and failed to keep adequate substantiation imposition of a sec_6662 penalty on the basis of negligence with respect to the underpayment is therefore warranted substantial_understatement_of_income_tax alternatively to the extent that the rule_155_computations show that the understatement_of_tax for or exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 petitioner is liable for a sec_6662 penalty for an underpayment_of_tax attributable to a substantial_understatement_of_income_tax to reflect the foregoing decision will be entered under rule the denominator of this percentage consists of the disallowed expenses claimed on schedule a see supra note and the disallowed charitable_contributions and moving_expenses
